Case 1:20-cv-00002-CG-C Document 49 Filed 06/11/21 Page 1 of 1        PageID #: 524




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 SABRINA MANNING SMITH,                 )
                                        )
       Plaintiff,                       )
                                        )
 vs.                                    ) CIVIL ACTION NO. 20-0002-CG-C
                                        )
 FERGUSON ENTERPRISES,                  )
 LLC,                                   )
                                        )
       Defendant.                       )

                                   JUDGMENT

       In accordance with the Court’s order entered this date, granting Defendant’s

motion for summary judgment, it is hereby ORDERED, ADJUDGED, and

DECREED that judgment is entered in favor of Defendant, FERGUSON

ENTERPRISES, LLC, and against Plaintiff, SABRINA MANNING SMITH, and

this case is hereby DISMISSED WITH PREJUDICE.

       DONE and ORDERED this 11th day of June, 2021.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
